This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SONYA VALDEZ-BARELA,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 32,673

 5 JESSE SALAZAR,
 6 d/b/a HOT ROD CITY CUSTOMS,

 7          Defendant-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 Sarah M. Singleton, District Judge

10 Sonya Valdez-Barela
11 Santa Fe, NM

12 Pro se Appellant

13 Jesse Salazar
14 Santa Fe, NM

15 Pro se Appellee
1                            MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

7   {3}   IT IS SO ORDERED.


8                                         __________________________________
9                                         JAMES J. WECHSLER, Judge


10 WE CONCUR:


11 _________________________________
12 CYNTHIA A. FRY, Judge


13 _________________________________
14 M. MONICA ZAMORA, Judge




                                             2